I respectfully dissent from the opinion of the majority, as I do not feel that one of the two factors set out in R.C.3107.07(A) was satisfied. In that provision, the legislature determined that the court must find "that the parent has failed without justifiable cause to communicate with the minor or to provide for the maintenance and support of the minor as required by law or judicial decree for a period of at least one year immediately preceding * * *."
It is only if the court finds that there has been a failure of either support or visitation that the court is required to determine whether or not that failure was without "justifiable cause."
Here, there was $329.40 provided in support during the twelve months at issue. While I would agree that amount of money is insignificant from either a practical or moral standard, it is still a quantum leap from the $23.54 or $60 contributions which have been determined to be no support in previous cases from this district. Freel and Cline.
I agree wholeheartedly with the public policy arguments set out by appellee that such amounts are nothing short of laughable; however, the legislature has failed to define what amount or percentage would or would not constitute support. As a result, I am constrained to interpret this issue strictly. While there are some instances when the support may be so minuscule as to constitute no support, that level was not reached in this case.
Thus, in this instance, I believe that amount is sufficient to satisfy the support obligation as it is currently set out in R.C. 3107.07(A).
Having reached that conclusion, I find it irrelevant whether or not appellant had a justifiable reason for paying only that amount. *Page 456 
As to the health insurance issue, I agree that it should not be considered in determining whether or not support had been paid for the reasons set out in the majority opinion.